ACCEPTED
                                                                                                            12-14-00245-CR
                                                                                                TWELFTH COURT OF APPEALS
                                                                                                             TYLER, TEXAS
                                                                                                      2/23/2015 11:58:19 AM

         Allen W. Ross                                                                                         CATHY LUSK
                                                                                                                     CLERK

         Attorney & Counselor at Law

                                                                                       FILED IN
February 23, 2015                                                               12th COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                                2/23/2015 11:58:19 AM
Certified Mail Receipt 7014 0510 0002 2996 6433                                      CATHY S. LUSK
                                                                                         Clerk
Mr. Justin Christian
TDCJ-ID #01951215
Bradshaw State Jail
P.O. Box 9000
Henderson, TX 75693

      RE:      Appeal of Probation Revocation
               Appellate Cause #12-14-00245-CR
               Twelfth Court of Appeals, Tyler, TX



Dear Mr. Christian:

Enclosed herewith please find the following documents:

        1. The clerk’s record; and
        2. The reporter’s record.

Sincerely,




ALLEN W. ROSS

Enc.
cc: Twelfth Court of Appeals (without enclosures)



   142 W. 5th Street | Rusk, Texas 75785 (physical) PO Box 528 | Jacksonville, TX 75766 (mailing)
                                903.683.2454 (voice) ~ 866.576.5317 (fax)
                                          allen@arossatty.com